Citation Nr: 0922047	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  99-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma, to include as a result of exposure to herbicides.

2.  Entitlement to a service connection for a tumor, 
diagnosed as a benign vascular neoplasm, to include as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1970.  He has been awarded a Purple Heart Medal and 
a Combat Action Ribbon among other ribbons and medals.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that denied service connection for soft 
tissue sarcoma, to include as a result of exposure to 
herbicide.  

In July 2003, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

In March 2009, the Board requested a medical opinion from a 
Veterans Health Association (VHA) physician.  A response was 
received later that same month.  the Veteran and his 
representative were provided with a copy of the medical 
opinion obtained, and a written response has been filed. 

In light of the Veteran's and his representative's assertions 
that the Veteran has a tumor related to service, to include 
as due to herbicide exposure, the Board has divided this 
issue from the claim for service connection for soft tissue 
sarcoma, decided below, and is remanding this matter to the 
RO, for consideration in the first instance, to avoid any 
prejudice to the Veteran.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the Board must consider alternative current 
conditions within the scope of the Veteran's claim).
  
Thus, the issue of service connection for a benign tumor, to 
include as a result of herbicide exposure will be considered 
within the Remand section of this document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  There is no competent evidence which establishes that the 
Veteran currently has or ever had a soft tissue sarcoma.


CONCLUSION OF LAW

The criteria for service connection for soft tissue sarcoma, 
to include as a result of exposure to herbicides, are not 
met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2001 post-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  A July 2006 letter provided the Veteran with 
information regarding disability ratings and effective date 
consistent with the notice requirements of Dingess/Hartman. 

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated the issue decided herein in an October 2006 
SSOC.  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
medical records, VA medical records, private medical records, 
the reports of VA examinations, and a March 2009 VHA opinion.  
Also of record and considered in connection with the appeal 
is the transcript of the July 2003 Board hearing, as well as 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

If a Veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned, and with regard to the Veteran's  
claimed soft tissue sarcoma, this objective criterion has not 
been met.  

The Veteran asserts that he developed a soft tissue sarcoma, 
as was diagnosed in 1985, as a result of exposure to 
herbicides in Vietnam.  

The Veteran served in the Republic of Vietnam and is presumed 
to have been exposed to herbicides.  Service treatment 
records reveal that the Veteran had multiple reports of 
boils, ulcerations, abscesses and lesions during his service.  
He was diagnosed as having recurrent furunculosis
        
In July 1985 the Veteran had a specimen excised from the 
vastus medialis and intermedius muscle.  A July 1985 
pathology report identifies one specimen as a right vastus 
medialis, biopsy, showing intramuscular hemangioma.  A 
physical description is also provided as well as a note 
about the specimen that states "BENIGN - FAVOR VASCULAR 
LESION."      
        
In September 1985, Dr. M.M., the surgeon who removed the 
specimen, noted a diagnosis of status post excision of 
infiltrating angiolipoma of the vastus medialis; no evidence 
of recurrence.  A May 1986 CT scan report notes for clinical 
history, "follow up sarcoma."  In July 1990 Dr. M.M. again 
noted a diagnosis of status post infiltrating angiolipoma.  
        
In an October 1991 letter Dr. E.M. described the specimen 
removed as a hemangioma.  Conversely, in a January 1999 
letter Dr. E.M. referred to the specimen from 1985 as a 
"soft tissue sarcoma" and gave an impression that the 
Veteran was post-exposure to Agent Orange, with the 
development of sarcoma of the right leg.  In April 2000, Dr. 
M.M., the surgeon who excised the specimen, submitted a 
letter to VA stating that the Veteran was treated for a soft 
tissue sarcoma of his right thigh.  A letter was sent to Dr. 
M.M. essentially asking him to explain the conflict in his 
1985 reports (noting excision of infiltrating angiolipoma) 
and his April 2000 letter (identifying the specimen as a soft 
tissue sarcoma) or to identify any medical evidence from 
around 1985 showing soft tissue sarcoma that VA may not have 
received.  No response was received.  
        
Removal of a sarcoma is noted in the history portion of a 
July 2002 VA examination and again mentioned in one of the 
diagnoses, apparently based on the reported history.  In 
August 2005 a VA examiner stated that it may be necessary for 
a pathologist to review the slides to verify if the growth 
which was removed was sarcomatous, and not an angiolipoma.  
The tissue block has not been obtained and there is no reason 
to suspect that it will be obtained.  In February 2006 a VA 
examiner stated that it is necessary to get the original 
pathology report to determine if the specimen was a soft 
tissue sarcoma.  As noted above, the pathology report is of 
record.  Another opinion was sought and in September 2006 a 
VA examiner reported that, "I have reviewed the pathology 
report dated July 1985.  I would be unable to say without 
mere speculation as to whether or not the soft tissue sarcoma 
was related to military service."  

A March 2009 VHA opinion was obtained from the Chief of 
Pathology and Laboratory Medicine at the White River Junction 
VAMC.  The Board sought to resolve the question of whether it 
could be determined if the tissue mass excised from the 
Veteran's right thigh was or was not a soft-tissue sarcoma, 
the issue which has been the center of dispute and has 
prevented a resolution of this claim for many years.  In this 
regard, the VA physician noted that he reviewed the pathology 
report dated in July 11, 1985 of the frozen section diagnosis 
benign favor vascular lesion.   The VA physician diagnosed 
Vatus medialis showing intramusclur hemangioma.  He described 
the composition of the tumor as predominantly of large 
gapping vessels, but smaller types were present as well.  In 
a few foci, osseous metaplasia were noted.  The apparent 
"feeder vessel" is large, dilated and thin walled, 
suggestive of a vein.  He furthered that the diagnosis of a 
benign vascular neoplasm with consideration of the clinical 
history is also consistent with the diagnosis of an 
intramuscular hemangioma.  Other names used for this entity 
have been infiltrating angiolipomas of muscle or benign 
mesenchymoma.  He explained that these lesions can recur 
locally, especially if not completely excised.  This lesion 
does not metastasize.  The VA physician commented that in the 
differential diagnosis is a soft tissue angiosarcoma, 
general, these are aggressive lesion with about a 50 percent 
mortality rate at one year.  These lesions have a high grade 
cellular atypia and according to Enzinger and Weiss's soft 
tissue tumor text, tend to have a more epitheliod appearance.  
The VA physician opined that the pathology report does not 
indicate that the lesion removed in 1985 is a sarcoma.  

The Board finds that the March 2009 VHA opinion provides 
competent medical evidence that the specimen removed in 1985 
was not a soft tissue sarcoma, and that the Veteran does not 
currently have a diagnosis of a soft tissue sarcoma.  The 
Board accords great probative value to the March 2009 VHA 
opinion, and finds it to be dispositive of the question of 
whether the Veteran, in fact, suffers from a soft tissue 
sarcoma.  Clearly, the reviewing physician reached his 
conclusions only after a review of the pertinent medical 
records associated with the claims file.  Hence, the Board 
finds that the most persuasive medical evidence that 
specifically addresses the question of whether the Veteran 
has a soft tissue sarcoma militates against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

Thus, notwithstanding the Veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, 
where, as here, competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for soft tissue sarcoma, to include as 
a result of exposure to herbicides, must be denied because 
the first essential criterion for a grant of service 
connection- evidence of a current disability upon which to 
predicate a grant of service connection, on any basis -has 
not been met.

In addition to the medical evidence, in adjudicating the 
claim considered herein, the Board has considered the 
assertions of the Veteran and his representative. To whatever 
extent either attempts to support the claim for service 
connection for soft tissue sarcoma on the basis of 
assertions, alone, this evidence must fail. As indicated 
above, the claim for service connection turns on the medical 
matter of current disability.  Questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As neither the Veteran nor his representative are not 
shown to be other than laymen without the appropriate medical 
training and expertise, neither is not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports the claim, that doctrine is not 
for application, and the Veteran's claims for service 
connection for soft tissue sarcoma, to include as a result of 
herbicide exposure, must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for soft tissue sarcoma, to include as a 
result of exposure to herbicides, is denied.



REMAND

The Veteran and his representative each assert that the 
Veteran has a tumor, diagnosed as a benign vascular neoplasm, 
that is related to service.  This issue has only been 
resolved as it pertains specifically to a soft tissue 
carcinoma.  However, the Board must consider alternative 
current conditions within the scope of the Veteran's claim.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
regard, a July 1985 pathology report identifies a specimen 
excised from his right thigh as a right vastus medialis, 
biopsy, showing intramuscular hemangioma.  A physical 
description is also provided as well as a note about the 
specimen that states "BENIGN - FAVOR VASCULAR LESION."      

In September 1985 and in July 1990, Dr. M.M., the surgeon who 
removed the specimen, noted a diagnosis of status post 
infiltrating angiolipoma.  In an October 1991 letter Dr. E.M. 
described the specimen removed as a hemangioma.

A March 2009 VHA opinion reflects that the Chief of Pathology and 
Laboratory Medicine at the White River VAMC diagnosed the 
specimen as a benign vascular neoplasm also consistent with the 
diagnosis of an intramuscular hemangioma.  Other names used for 
this entity have been infiltrating angiolipomas of muscle or 
benign mesenchymoma.

In a May 2009 informal hearing presentation, the Veteran's 
representative asserts that an opinion has yet to be obtained 
as to whether the diagnosed benign vascular neoplasm is 
related to service. 

Thus, in the interest of due process, the Board is of the 
opinion that the Veteran should be afforded another 
opportunity to undergo a VA examination, by a physician with 
the appropriate expertise to determine the etiology of the 
diagnosed benign vascular neoplasm.



Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

2.  The AMC/RO should arrange for the 
Veteran to undergo an undergo VA 
examination, by a physician with the 
appropriate expertise, and if necessary, 
on a fee basis, to determine the etiology 
of the diagnosed benign vascular 
neoplasm.  The physician designated 
should not have previously examined the 
Veteran in the context of obtaining a 
medical etiology opinion.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
with all findings made available to the 
examining physician prior to the 
completion of his or her report, and all 
clinical findings should be reported in 
detail.

The examiner should offer an opinion as 
to whether it is as likely as not (i.e., 
a 50 percent or greater probability) that 
the Veteran's diagnosed benign vascular 
neoplasm, also referred to as 
infiltrating angiolipomas of muscle or 
benign mesenchymoma, is related to any 
in-service skin pathology such as 
furunculosis, or is otherwise related to 
the Veteran's active duty service, to 
include as due to herbicide exposure.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.  If the examiner states that the 
requested opinion is outside the province 
of his or her expertise, additional 
opinion(s) should be obtained before 
further adjudication.

3.  Thereafter, the AMC/RO should 
adjudicate the Veteran's claim for 
service connection for service connection 
for a tumor, diagnosed as a benign 
vascular neoplasm, to include as a result 
of exposure to herbicides. If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


